Citation Nr: 1738642	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-21 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard of North Carolina from June 1998 to February 2005.  He had a period of active service from June 1999 to October 1999, and a period of active duty from February 19, 2004 to March 10, 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in November 2016.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.


FINDING OF FACT

A low back disorder was at least as likely as not incurred in active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disorder have been met.  38 U.S.C.A. §§ 1101, 1111, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Every veteran is presumed to have been in sound condition upon entry into service except as to defects, infirmities, or disorders noted at the time of entry.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In order to rebut the presumption of soundness, it must be shown with clear and unmistakable evidence that a disorder preexisted service and that the disorder was not aggravated by service.  Id.

As a threshold matter, veteran status must be established as a condition of eligibility for service connection benefits.  See Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013).  A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a)-(d).  The fact that a claimant has established veteran status for other periods of service does not obviate the need to establish veteran status for the period of ACDUTRA or INACDUTRA on which the claim is based.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to veteran's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999), vacated on other grounds sub nom; McManaway v. Principi, 14 Vet. App. 275 (2001) (citing Paulson, 7 Vet. App. at 469-70, for the proposition that if a claim "relates to period of [ACDUTRA], disability must have manifested itself during that period; otherwise, period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim." (emphasis added in McManaway)); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  Thus, the evidentiary burden is on the claimant to show that he or she became disabled from an injury or disease incurred in line of duty during ACDUTRA or from an injury incurred in line of duty during INACDUTRA. 

The Veteran contends that he has suffered from severe back pain after injuring his back on February 24, 2004 during his period of active duty from February 19, 2004 to March 10, 2004.  See August 2010 Statement in Support of Claim; July 2012 Notice of Disagreement.  The Veteran described hurting his back when he was unloading a truck full of weapons.  See June 2010 Carolina Regional Orthopaedics.  Prior to the reported injury, a February 21, 2004 x-ray of the thoracic spine was conducted at the Womack Army Medical Center as a result of the Veteran's history of a lifting injury in October 2003.  According to the x-ray report, the Veteran had paresthesia in both arms and hands.  The report also stated that the thoracolumbar spine had s-shaped curvature, but was otherwise unremarkable.  There was normal alignment, and no bony abnormality was seen.  The day after the reported injury, a February 25, 2004 memorandum stated that the Veteran had been evaluated and deemed to be medically unfit for deployment status within 25 days of activation.

The Board first notes that the record has raised the question of whether the Veteran had a low back disorder prior to his active duty service.  As discussed, the February 2004 records from the Womack Army Medical Center show stated that the Veteran had a lifting injury in 2003 and some neurological symptoms in his upper extremities.  In this regard, the presumption of soundness at entry applies because there is no record of a physical examination at the time the Veteran entered into active duty service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  This presumption can only be rebutted with clear and unmistakable evidence that a disorder preexisted service and that the disorder was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  The Board notes that the February 21, 2004 x-ray of the thoracic spine did not indicate that any back disorder was present.  Moreover, the Veteran reported that he was given a physical examination prior to his active duty service and not found to have any low back issues.  See July 2012 Notice of Disagreement.  The Veteran also reported that he was not diagnosed with a low back condition prior to active duty.  In addition, he was not determined to be unfit for deployment until after the injury related to unloading weapons occurred.  The Board finds that this evidence does not clearly and unmistakably show that the Veteran had a low back disorder before his active duty service.  Thus, the presumption of soundness has not been rebutted.  The claim will therefore be considered on the basis of direct service connection.

Regarding the Veteran's reported in-service injury, the Board notes that in addition to the previously discussed evidence, the Veteran's wife supported his report that a back injury occurred during his National Guard service in 2004.  See August 2010 Statement.  She stated that the Veteran's health dramatically changed after the injury, and he was unable to perform household chores that required bending, lifting, or prolonged standing.  The Veteran was also unable to play with his children or sit in a car for long than three hours.  In light of this evidence, the Board finds that the Veteran's report of an in-service back injury is consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).  The Veteran's in-service back injury is therefore conceded.

The record contains a May 2010 letter from Dr. S. stating that he was treating the Veteran for chronic back pain that was first sustained during the Veteran's National Guard service.  As a result of the Veteran's symptoms, Dr. S. was referring him to a back specialist.

In June 2010, a treatment record from Dr. M. at Carolina Regional Orthopaedics noted that the Veteran had been referred to him from Dr. S.  Dr. M. observed that the Veteran had experienced mid to low back pain since the time of the injury.  The Veteran reported that he had been to emergency rooms and urgent cares on and off after the injury occurred.  After examining the Veteran, Dr. M. noted an impression of chronic low back pain that was related to the conceded injury that occurred during the Veteran's military service in 2004.  In support of this opinion, Dr. M. highlighted the fact that the Veteran maintained a paper trail of office visits for his pain as well as the Veteran's report that the pain had been present since the time of his injury.  The Board finds that this opinion is highly probative as Dr. M. arrived at his conclusion after physically examining the Veteran; and the opinion was based on the medical knowledge of Dr. M. as well as his consideration of the Veteran's reported history.  Furthermore, the opinion is consistent with the other evidence of record, including the finding in the May 2010 letter from Dr. S.  The Board notes that there is no negative evidence of record to weigh against Dr. M.'s conclusion.

Based on the most probative evidence of record, and resolving all benefit of the doubt in the Veteran's favor, the Board finds that the Veteran's low back disorder is due to his injury during active duty service.  Service connection for a low back disorder is therefore granted.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Entitlement to service connection for a low back disorder is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


